Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

Preliminary Amendment, filed 03/01/2021, has been entered.
Claims 1 – 20 are canceled.
Claims 21 – 40 are newly added and pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10,284,868 (Appl. 14/336913), and US Pat. 8,787,443 (Appl. 12/924836).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US patents to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the US patent claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Claim Comparison: Appl. 17/188784 vs US Pat. 10,284,868 (Appl. 14/336913), and US Pat. 8,787,443 (Appl. 12/924836)


Claims: Application 17/188784
Claims: Application 14/336913 (US Pat. 10,284,868)

Claims: Application 12/924836 (US Pat. 8,787,443)
21. In a computer system comprising one or more processing units and memory, the computer system implementing a video decoder, a method comprising: 

receiving, in a bitstream for at least part of a video sequence, encoded data for a video frame of the video sequence; reconstructing, using the encoded data, the video frame; buffering the reconstructed video frame; 


applying a deblocking filter to at least one component of the reconstructed video frame, including applying the deblocking filter to luminance values of the reconstructed video frame, producing a deblocked, reconstructed video frame; for a block in the deblocked, reconstructed video frame, determining edge locations throughout the block based at least in part on analysis of pixel values of the block in the deblocked, reconstructed video frame; selecting a filter from two or more candidate filters associated with different edge orientations, the two or more 



selectively applying the selected filter to the block.


buffering a video frame reconstructed during block-based motion-predictive encoding or decoding; 





for a selected block in the video frame, 
determining whether the selected block is in a region of two or more blocks with no local directional features by comparing to a threshold value, a sum of (a) a single block-wide metric for the selected block indicating intensity variations between all pixels of the selected block; (b) a separate single block-wide metric for a first adjacent block indicating intensity variations between all pixels within the first adjacent block; and (c) a separate single block-wide metric for a second adjacent block indicating intensity variations between all pixels within the second adjacent block, in order to perform the 
applying the selected filter to the selected block.




buffering a video frame reconstructed during block-based motion-predictive encoding or decoding; 

determining edge locations and edge orientations throughout one or more blocks in the video frame; 

for a selected block of the one or more blocks in the video frame, selecting a deblocking filter from two or more candidate deblocking filters based at least in part on the edge orientations in the selected block, 

the candidate deblocking filters including two or more directional deblocking filters adapted to reduce blockiness at a block boundary while also maintaining a real edge of a directional feature of the video frame at the block boundary, each of the directional deblocking filters being adapted for a different non-horizontal and non-

applying the selected deblocking filter to the selected block and one or more blocks neighboring the selected block.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-33 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because all claims directed to a computer readable medium may encompass transitory signals. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-
Amending to a “non-transitory computer-readable memory” would resolve this issue.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 21-24, 29-31, 33-36 and 38-39 rejected under 35 U.S.C. 102(b) as being anticipated by Kim et al. (“Kim”) [U.S Patent Application No. 2006/0181740 A1]


Regarding claim 21, Kim meets the claims limitations as follows:
In a computer system comprising one or more processing units and memory, the computer system implementing a video decoder [Fig. 1: decoder 130], a method comprising: 

[Fig. 1 shows the dequantizer 131 of the decoder 130 receiving encoded bitstream from ‘120’], in a bitstream for at least part of a video sequence, encoded data for a video frame of the video sequence; 
reconstructing (i.e. decoding) [Fig. 1: ‘135’], using the encoded data, the video frame; 
buffering the reconstructed video frame [Fig. 1: frame memory ‘133’];

applying a deblocking filter [Fig. 1: deblocking filter ‘200’] to at least one component of the reconstructed video frame, including applying the deblocking filter to luminance values [para. 0044: a pixel representing ‘luminance’] of the reconstructed video frame, producing (i.e. frame memory ‘133’) [Fig. 1] a deblocked, reconstructed video frame;

for a block in the deblocked, reconstructed video frame, determining edge locations [Fig. 3, 6: ‘S340’; para. 0065-0073: ‘Edge position … is defined’; ‘edge position … extracted by the information extractor 210’] throughout the block based at least in part on analysis of pixel values of the block in the deblocked, reconstructed video frame;

selecting a filter [Fig. 6: ‘S640’ selecting low pass filtering S641 or adaptive filter S642; para. 0055-0063: ‘Edge direction’; par. 0091-0115: selecting filters for block edge or object edge] from two or more candidate filters associated with different edge orientations [Fig. 2, 3, 6], the two or more candidate filters [para. 0055-0063: ‘Edge direction’]; and 

selectively applying the selected filter to the block [Fig. 1, 2: ‘restored image’].


Regarding claim 22, Kim meets the claims limitations as follows:
The method of claim 21, wherein the reconstructing, the buffering, the applying, the determining, the selecting, and the selectively applying are performed in a motion compensation loop of the video decoder [Fig. 1: motion 134].


Regarding claim 23, Kim meets the claims limitations as follows:
The method of claim 21, wherein the selectively applying the selected filter includes evaluating one or more application thresholds [Fig. 3: magnitude of edge response > threshold value? S320] such that the selected filter is applied at the edge locations determined based at least in part on the analysis of pixel values of the block [para. 0041-0053: Magnitude of edge response].




The method of claim 21, further comprising repeating the determining, the selecting, and the selectively applying for each of one or more other blocks (i.e. ‘processed block by block’) [para. 0005-0007, 0102: ‘a frame is divided into several blocks … data processes are respectively performed based on each block’].


Regarding claim 29, Kim meets the claims limitations as follows:
The method of claim 21, wherein at least one (i.e. ‘The low pass filter 231’) of the two or more candidate filters is a smoothing filter configured to remove discontinuity artifacts while preserving real edges [Fig. 4; para. 0071, 0093-0094: ‘elimination of the block artifact’; para. 0117].


Regarding claim 30, Kim meets the claims limitations as follows:
The method of claim 21, wherein the selectively applying the selected filter includes evaluating, using the edge locations determined based at least in part on the analysis of pixel values of the block, whether or not to apply the selected filter [Fig. 2, 3, 6: distinguish edge to select filtering; para. 0065-0083: distinguishing edge using edge position information].





Regarding claim 31, all claim limitations are set forth as claim 21 in the form of “One or more computer-readable memory or storage devices” and rejected as per discussion for claim 21.

Regarding claim 33, all claim limitations are set forth as claim 30 in the form of “One or more computer-readable memory or storage devices” and rejected as per discussion for claim 30.



Regarding claim 34, all claim limitations are set forth as claim 21 in the form of “A computer system” and rejected as per discussion for claim 21.

Regarding claim 35, all claim limitations are set forth as claim 22 in the form of “A computer system” and rejected as per discussion for claim 22.

Regarding claim 36, all claim limitations are set forth as claim 24 in the form of “A computer system” and rejected as per discussion for claim 24.





Regarding claim 39, all claim limitations are set forth as claim 30 in the form of “A computer system” and rejected as per discussion for claim 30.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 37 and 40 rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application No. 2006/0181740 A1] in view of Fang et al. (“Fang”) [U.S Patent No. 5,771,318]



Kim does not disclose explicitly the claim following claim limitations (emphasis added):
The method of claim 21, wherein the multiple candidate filters associated with different diagonal edge orientations include: a candidate filter associated with a 45 degree edge orientation; and a candidate filter associated with a 135 degree edge orientation.
However in the same field of endeavor Fang discloses the deficient claim as follows: 
wherein the multiple candidate filters associated with different diagonal edge orientations include: a candidate filter associated with a 45 degree edge orientation; and a candidate filter associated with a 135 degree edge orientation [Fig. 1, col. 2, ll. 40-55].
Kim and Fang are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Kim and Fang as motivation to include four adaptive filters oriented 0, 45, 90 and 135 degrees because the noise at the edge region would be removed by the direction filter whose orientation is close to the edge direction [Fang: col. 2, ll. 50-55].


Regarding claim 37, all claim limitations are set forth as claim 25 in the form of “A computer system” and rejected as per discussion for claim 25.


The computer system of claim 34, wherein the determining the edge locations comprises: using orientation energy edge detection [Fig. 2, 3, 6; para. 0042-0062: disclose Sobel edge operator using energy Ex and Ey (Eq. 2)] to partition blocks of the video frame into one or more blocks having local directional features (i.e. object edge information) and one or more blocks having no local directional features [Fig. 6: an object edge?: S640]; or applying sets of one or more Gaussian derivative filters, each of the sets of one or more Gaussian derivative filters having an orientation (i.e. No edge direction = 0 or 90) [Fig. 6: S330; para. 0067: edge direction angle θ(i, j)] different from other ones of the sets of one or more Gaussian derivative filters.
Kim does not disclose explicitly the claim following claim limitations (emphasis added):
applying sets of one or more Gaussian derivative filters, each of the sets of one or more Gaussian derivative filters having an orientation different from other ones of the sets of one or more Gaussian derivative filters.
However in the same field of endeavor Fang discloses the deficient claim as follows: 
applying sets of one or more Gaussian derivative filters (i.e. ‘A Gaussian shaped weighting window’) [col. 2, lines 26-31, Eq. 7], each of the sets of one or more Gaussian derivative filters having an orientation different from other ones of the sets of one or more Gaussian derivative filters [Fig. 1 illustrate ‘directional fitters’ of different orientations]

(i.e. a Gaussian shaped weighting window) [col. 2, lines 26-31, Eq. 7], each set of (i.e. eight directional 1D filters) [col. 4, lines 30-34] the one or more Gaussian derivative filters having Gaussian derivative filters at an orientation different [Fig. 1] from the Gaussian derivative filters of the other sets.
Kim and Fang are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Kim and Fang as motivation to use Gaussian derivative filters as smoothing filters for better resolution of edge direction [Fang: col. 4, lines 30-34].



Claims 26-28 and 32 rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application No. 2006/0181740 A1] in view of Jeon et al. (“Jeon”) [U.S 2012/0093217 A1]


Regarding claim 26, Kim meets the claims limitations as set forth in claim 21.
Kim does not disclose explicitly the claim following claim limitations (emphasis added):
a flag for the sequence; and determining, based at least in part on the flag, to perform the determining, the selecting, and the selectively applying.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
receiving, in the bitstream, a flag (e.g. iadf_flag, idaf_applied[]) [Fig. 24, 25, 27, 28] for the sequence; and determining, based at least in part on the flag, to perform the determining, the selecting, and the selectively applying [Fig. 24, 25, 27, 28; para. 0051, 0121-0126].
Kim and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Kim and Jeon as motivation to include a flag for filtering to solve the technical problem [Jeon: para. 0003-0014].


Regarding claim 27, Kim meets the claims limitations as set forth in claim 21.
Kim does not disclose explicitly the claim following claim limitations (emphasis added):
The method of claim 21, further comprising: receiving, in the bitstream, a flag for the video frame; and determining, based at least in part on the flag, to perform the determining, the selecting, and the selectively applying.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
receiving, in the bitstream, a flag (e.g. iadf_flag, idaf_applied[]) [Fig. 24, 25, 27, 28] for the video frame; and determining, based at least in part on the flag, to  [Fig. 24, 25, 27, 28; para. 0051, 0121-0126].
Kim and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Kim and Jeon as motivation to include a flag for filtering to solve the technical problem [Jeon: para. 0003-0014].


Regarding claim 28, Kim meets the claims limitations as set forth in claim 21.
Kim does not disclose explicitly the claim following claim limitations (emphasis added):
The method of claim 21, further comprising: receiving, in the bitstream, a flag for part of the video frame; and determining, based at least in part on the flag, to perform the determining, the selecting, and the selectively applying.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
receiving, in the bitstream, a flag (e.g. iadf_flag, idaf_applied[]) [Fig. 24, 25, 27, 28] for part of the video frame; and determining, based at least in part on the flag, to perform the determining, the selecting, and the selectively applying [Fig. 24, 25, 27, 28; para. 0051, 0121-0126].
Kim and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Kim and Jeon as motivation to include a flag for filtering to solve the technical problem [Jeon: para. 0003-0014].


Regarding claim 32, all claim limitations are set forth as claim 26 in the form of “One or more computer-readable memory or storage devices” and rejected as per discussion for claim 26.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/
Primary Examiner, Art Unit 2488